{¶ 14} R.C. 3105.01 provides that a court of common pleas may grant divorces on proof of any one or more of 11 separate causes. Ten of those grounds, including the grounds of incompatibility and extreme cruelty, require a finding of fault based on objective proof of those particular causes. R.C. 3105.01(J), the "no fault" provision, provides that the court may grant a divorce "[o]n the application of either party, when husband and wife have, without interruption for one year, lived separate and apart without cohabitation."
 {¶ 15} Article IV, Section 4(B) of the Ohio Constitution authorizes the general assembly to determine the jurisdiction of the court of common pleas and its divisions by statute. "It is the general rule that when a statute creates a cause of action and designates the persons who may sue, no one but the persons so designated has the right to bring such action." Klein and Darling, Civil Practice (2d Ed. 2004) 933, Section 17.7, citing State ex rel. Brown v. Bd. of Cty.Commrs. (1977), 52 Ohio St.2d 24, 6 O.O.3d 86,368 N.E.2d 299. Furthermore, "statutes establishing subject-matter jurisdiction, which create and define the right of parties to sue and be sued in certain jurisdictions, are substantive law."Proctor v. Kardassilaris, 115 Ohio St.3d 71,2007-Ohio-4838, 873 N.E.2d 872, ¶ 18.
 {¶ 16} By conditioning the relief that it permits to actions brought "on the application of either party," R.C. 3105.01(J) limits an action brought on the *Page 669 
grounds it involves to one commenced by and in the name of one of the two parties to the marriage, the husband or the wife. Because it involves enforcement of a substantive right, the requirement that R.C. 3105.01(J) imposes is not modified or superseded by the procedural "real party in interest" provisions of Civ. R. 17(B). In re Removed of Osuna (1996),116 Ohio App.3d 339, 688 N.E.2d 42.
 {¶ 17} R.C. 3105.01(J), the "no fault" grounds, is the most recent addition to R.C. 3105.01. It represents the General Assembly's view that a party is entitled to a divorce, absent any proof of fault on the part of the other party, under circumstances demonstrating an effective termination of the marital relationship. However, by limiting its availability to actions brought on the application of the husband or wife, the General Assembly further demonstrated a concern that such an action is so personal and volitional that only a party to the marriage may bring it.
 {¶ 18} In the present case, the guardian's complaint alleged three grounds for divorce: living separate and apart for more than one year, R.C. 3105.01(J); extreme cruelty, R.C. 3105.01(D); and incompatibility, R.C. 3105.01(K). I would hold that the domestic relations court did not err when it dismissed the case with respect to the claim for relief brought pursuant to R.C. 3105.01(J), but that the court erred when it dismissed the case with respect to the claims for relief brought pursuant to R.C. 3105.01(D) and (K). *Page 670